UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1403


GERMAN ROCAEL GONZALEZ FLORES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 4, 2010                 Decided:   November 2, 2010


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Blair T. O’Connor, Assistant Director, Joseph D. Hardy,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            German Rocael Gonzalez Flores, a native and citizen of

Guatemala, petitions for review of an order of the Board of

Immigration      Appeals    (“Board”)        dismissing      his   appeal       from    the

immigration judge’s denial of his application for cancellation

of removal.        For the reasons set forth below, we dismiss the

petition for review.

            Under    8     U.S.C.    §   1252(a)(2)(B)(i)          (2006),      entitled

“Denials    of     discretionary         relief,”      “no     court      shall        have

jurisdiction to review any judgment regarding the granting of

relief   under      section    .     .   .   1229b,”    which      is     the    section

governing     cancellation          of   removal.         In       this    case,        the

immigration judge found, and the Board explicitly agreed, that

Gonzalez Flores failed to meet his burden of establishing that

his United States citizen children would suffer exceptional and

extremely unusual hardship if he is returned to Guatemala.                               We

conclude    that    this    determination        is   clearly      discretionary         in

nature, and we therefore lack jurisdiction to review challenges

to this finding.           See, e.g., Barco-Sandoval v. Gonzales, 516

F.3d 35, 36 (2d Cir. 2007); Memije v. Gonzales, 481 F.3d 1163,

1164 (9th Cir. 2007); Martinez v. U.S. Att’y Gen., 446 F.3d

1219, 1221-22 (11th Cir. 2006); Meraz-Reyes v. Gonzales, 436

F.3d 842, 843 (8th Cir. 2006); see also Obioha v. Gonzales, 431

F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the

                                             2
gatekeeper      provision       [of        §       1252(a)(2)(B)(i)]      bars      our

jurisdiction to review a decision of the BIA to actually deny a

petition     for    cancellation      of       removal.”).       Indeed,    we     have

concluded    that    the    issue   of     hardship      is   committed    to    agency

discretion and thus is not subject to appellate review.                         Okpa v.

INS, 266 F.3d 313, 317 (4th Cir. 2001).

            Accordingly, we dismiss the petition for review. *                       We

dispense     with    oral    argument          because    the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DISMISSED




     *
       We note that Gonzalez Flores raises no colorable questions
of law or constitutional claims that fall within the exception
set forth in 8 U.S.C. § 1252(a)(2)(D) (2006) (stating that no
provision limiting judicial review “shall be construed as
precluding review of constitutional claims or questions of law
raised upon a petition for review filed with an appropriate
court of appeals”).



                                               3